298 S.W.3d 546 (2009)
Carl and Sheila HUFF, Appellants,
v.
J & M HOUSE BUILDERS, INC., Respondent.
No. ED 93065.
Missouri Court of Appeals, Eastern District, Division One.
October 27, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 7, 2009.
Zane T. Cagle, St. Louis, MO, for appellant.
Russell F. Watters, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Carl and Sheila Huff (Plaintiffs) appeal from the trial court's summary judgment in favor of J & M House Builders, Inc. (Respondent).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).